Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Per claim 1, the prior art alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: …and a second processor component configured to perform at least one wear leveling operation without using any processing resources from the first processor component, wherein the first processor component and the second processor component are further respectively configured to operate independent of each other for at least a portion of time including during respective performance of the at least one of a read operation and a write operation and the at least one wear leveling operation.
Per claim 20, the prior art alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: … and a second processor component configured to perform at least one wear leveling operation without using any processing resources from the first processor component, -5-wherein the first processor component and the second processor component are further respectively configured to operate independent of each other for at least a portion of time including during respective performance of the at least one of a read operation and a write operation and the at least one wear leveling operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073.  The examiner can normally be reached on M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2184